{¶ 15} The trial court below granted summary judgment in favor of the City. While the court did not articulate Civil Rule 56(C) language, the opening paragraph of its opinion announced that it was ruling on the motions for summary judgment as re-submitted, and stipulated to, by the parties. The lower court and the parties believed the summary judgment issues to have been properly before the court. Neither has raised this as an issue on appeal. I find no reason to presume that the trial court ruled on something other than that which it expressly indicated it was ruling.
 {¶ 16} Unfortunately, the trial court based its ruling on grounds that were not argued or briefed by either party. We have held that this is error. KRK, Inc. v. Crone, 9th Dist. No. 05CA008835, 2006-Ohio-4415, at ¶ 11-13. Because a review of the record below establishes on other grounds that the Petitioner did not meet his burden and that the trial court did not abuse its discretion in so finding, I would concur in the judgment of the majority. Ramco Specialties, Inc. v. Pansegrau (1998),134 Ohio App. 3d 513, 521.